United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.C., Appellant
and
U.S. POSTAL SERVICE, LINTHICUM
INCOMING MAIL FACILITY, Linthicum, MD,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Stanley C. Mason, for the appellant
Office of Solicitor, for the Director

Docket No. 13-1075
Issued: December 23, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 3, 2013 appellant, through his representative, filed a timely appeal from a
December 13, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP),
denying his emotional condition claim. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant established that he sustained an emotional condition in the
performance of duty.
On appeal, appellant contends that he has established a compensable factor of
employment and entitlement to compensation benefits.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 13, 2012 appellant, then a 69-year-old supervisor, filed a traumatic injury
claim alleging that on January 4, 2012 he sustained severe chest pains, difficulty breathing, stress
and elevated blood pressure as a result of being yelled at by a supervisor regarding mail
processing.2
Appellant submitted disability slips, diagnostic tests a hospitalization report and a factual
statement. He related that Herbert Owens, the plant manager, appeared agitated while instructing
him to run a particular zone of mail on the machines. Appellant informed Mr. Owens that the
mail he requested to be run was not processed on tour one and that he did not have the equipment
to run the mail. He alleged that Mr. Owens responded loudly in a hostile manner “that he was
tired of that being an excuse.” Appellant alleged that the machine would not work without
proper equipment to process the mail and that the mail would be processed at a later time when
the equipment became available. He alleged that Mr. Owens became angry, yelled at him and
instructed him to shut the entire operation down and move his employees to sit in the cafeteria.
As a result of being yelled at by Mr. Owens, appellant began to have difficulty breathing, felt
faint and had chest pain. He was seen by paramedics and taken to a local hospital and admitted.
At the hospital, appellant was diagnosed with exacerbation of chronic obstructive pulmonary
diseases.
In a February 20, 2012 report, Dr. Ruchira Thakor, a treating Board-certified family
practitioner, opined that the January 4, 2012 work incident aggravated appellant’s preexisting
chronic obstructive pulmonary disease and hypertension. He related that appellant became
stressed due to the January 4, 2012 work incident which led to difficulty breathing and chest
pains and being taken to the hospital by an ambulance.
In a letter dated February 23, 2012, OWCP informed appellant that the evidence of record
was insufficient to establish his claim. Appellant was advised as to the medical and factual
evidence required to support his claim and given 30 days to provide such information.
On March 8, 2012 OWCP received a January 22, 2012 statement from Mr. Owens
regarding the January 4, 2012 incident. Mr. Owens denied that he yelled, threatened or was
disrespectful toward appellant during their interaction. While walking through the workroom
floor on January 4, 2012, he noticed three containers of flat mail with a code indicating a
delivery due date of January 5, 2012. Mr. Owens called for appellant to report to him and
informed appellant that the three containers needed to be incorporated with the mail being
worked on to ensure no delayed mail. Appellant responded that he could not process the mail
contained in the three containers as he did not have the equipment. Mr. Owens informed
appellant that he would get appellant the equipment required to process the mail so that it was
not delayed in the morning. He walked away from appellant, who stated that he could not run
the four mail schemes and the mail Mr. Owens wanted sorted at the same time. In response,
Mr. Owens jokingly told appellant to “shut down all the machines and take you and your
employees to the Lunch Room and just sit.” At no time during their discussion was there any
2

Appellant retired from the employing establishment effective February 29, 2012.

2

yelling, disrespectful statements or threatening conduct by either party. Mr. Owens also denied
creating a hostile work environment toward appellant or any other employee. He related that
appellant had previously experienced similar symptoms of severe chest pain, feeling faint and
trouble breathing the last time he was ill.
In a March 17, 2012 statement, appellant alleged that the instructions given by
Mr. Owens on January 4, 2012 regarding the processing of additional mail was a special
assignment as he rarely processed this type of sort plan mail. Mr. Owens informed appellant of
the requirements for sorting the mail. Appellant noted that there was a limited number of flat
tubs. According to appellant, Mr. Owens responded in an angry tone and loud manner that he
was “tired of hearing that as an excuse.” Appellant believed the work request to be unrealistic
and he was stunned at the tone, demeanor and manner of Mr. Owens. He stated that there was no
equipment available to comply with his request. Appellant informed Mr. Owens that he “would
try to process the mail later based upon the availability of flat tubs.” He alleged that Mr. Owens
began yelling at him, became irate and instructed him to shut the flat sorter operation down,
process no mail and move his employees to the cafeteria to sit. Appellant contended that
Mr. Owens created a hostile environment, was very threatening and that he become
apprehensive. After this interaction, appellant approached George J. Askew, a clerk, and
informed of chest pains, feeling faint and difficulty breathing. Appellant’s supervisor called the
paramedics and he was taken to the hospital.
On March 20, 2012 OWCP received the following statements. In a February 6, 2012
statement, Vivian Casey, a manager in distribution operations, stated that appellant called her on
January 4, 2012 and told her he was not feeling well due to being stressed out by Mr. Owens.
She noted that just prior to this incident and prior to Christmas, he had been ill with a stomach
virus and a cold. In a March 14, 2012 statement, Mr. Askew, a coworker, related that appellant
approached him on January 4, 2012 and appearing upset. Appellant related the instructions by
Mr. Owens regarding sorting some mail. He alleged that Mr. Owens abused him, spoke in an
irate tone, told appellant that “he was tired of hearing excuses” and that he should take his
employees off the work floor to the cafeteria to sit. Mr. Agnew related that appellant appeared
stressed.
By decision dated March 29, 2012, OWCP denied appellant’s claim. It found that he
failed to establish that the alleged January 4, 2012 incident occurred as alleged. OWCP found
that the evidence was insufficient to establish that appellant’s supervisor yelled at him regarding
the processing of mail and there was insufficient evidence from people who had witnessed the
incident.
On April 26, 2012 appellant requested an oral hearing before an OWCP hearing
representative. A telephonic hearing was held on September 20, 2012 at which he was
represented and testified.
In an April 26, 2012 statement, appellant reiterated his accusations regarding Mr. Owens.
While he was being transported to the hospital his stress increased as he recalled a supervisor
who died while being transported from work to the hospital.

3

By decision dated December 13, 2012, OWCP’s hearing representative affirmed the
March 29, 2012 denial of appellant’s claim.
LEGAL PRECEDENT
To establish a claim that he or she sustained an emotional condition in the performance of
duty, an employee must submit the following: (1) medical evidence establishing that he or she
has an emotional or psychiatric disorder; (2) factual evidence identifying employment factors or
incidents alleged to have caused or contributed to his or her condition; and (3) rationalized
medical opinion evidence establishing that the identified compensable employment factors are
causally related to his or her emotional condition.3
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment.4 There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation.5 Where the disability results from an
employee’s emotional reaction to his or her regular or specially assigned duties or to a
requirement imposed by the employment, the disability comes within the coverage of FECA.6
On the other hand, the disability is not covered where it results from such factors as an
employee’s fear of a reduction-in-force or his or her frustration from not being permitted to work
in a particular environment or to hold a particular position.7
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employing establishment rather than the regular
or specially assigned work duties of the employee and are not covered under FECA.8 However,
the Board has held that, where the evidence establishes error or abuse on the part of the
employing establishment in what would otherwise be an administrative matter, coverage will be
afforded.9 In determining whether the employing establishment has erred or acted abusively, the
Board will examine the factual evidence of record to determine whether the employing
establishment acted reasonably.10
The Board has held that the manner in which a supervisor exercises his or her discretion
falls outside the coverage of FECA. This principal recognizes that a supervisor or manager must
3

V.W., 58 ECAB 428 (2007); Donna Faye Cardwell, 41 ECAB 730 (1990).

4

L.D., 58 ECAB 344 (2007); Robert Breeden, 57 ECAB 622 (2006).

5

A.K., 58 ECAB 119 (2006); David Apgar, 57 ECAB 137 (2005).

6

5 U.S.C. §§ 8101-8193; Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB 125 (1976).

7

J.F., 59 ECAB 331 (2008); Gregorio E. Conde, 52 ECAB 410 (2001).

8

See Matilda R. Wyatt, 52 ECAB 421 (2001); Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42
ECAB 556 (1991).
9

See William H. Fortner, 49 ECAB 324 (1998).

10

Ruth S. Johnson, 46 ECAB 237 (1994).

4

be allowed to perform their duties and that employee’s will, at times, disagree with actions taken.
Mere disagreement with or dislike of actions taken by a supervisor or manager will not be
compensable absent evidence establishing error or abuse.11 Although the handling of leave
requests and attendance matters are generally related to employment, they are administrative
matters and not a duty of the employee.12
For harassment or discrimination to give rise to a compensable disability, there must be
evidence which establishes that the acts alleged or implicated by the employee did, in fact,
occur.13 Mere perceptions of harassment or discrimination are not compensable under FECA.14
A claimant must substantiate allegations of harassment or discrimination with probative and
reliable evidence.15 Unsubstantiated allegations of harassment or discrimination are not
determinative of whether such harassment or discrimination occurred.16 A claimant must
establish a factual basis for his or her allegations of harassment or discrimination with probative
and reliable evidence.17
The Board has held that, when working conditions are alleged as factors in causing a
condition or disability, OWCP, as part of its adjudicatory function, must make findings of fact
regarding which working conditions are deemed compensable factors of employment and are to
be considered by a physician when providing an opinion on causal relationship and which
working conditions are not deemed factors of employment and may not be considered.18 If a
claimant does implicate a factor of employment, OWCP should then determine whether the
evidence of record substantiates that factor.19 When the matter asserted is a compensable factor
of employment and the evidence of record establishes the truth of the matter asserted, OWCP
must base its decision on an analysis of the medical evidence.20
ANALYSIS
Appellant attributed his severe chest pains, difficulty breathing, stress and elevated blood
pressure due to being yelled at in a loud voice, treated in a demeaning and derogatory manner
11

S.M., Docket No. 09-2290 (issued July 12, 2010); Linda J. Edwards-Delgado, 55 ECAB 401 (2004).

12

C.T., Docket No. 08-2160 (issued May 7, 2009); Jeral R. Gray, 57 ECAB 611 (2006).

13

K.W., 59 ECAB 271 (2007); Robert Breeden, supra note 4.

14

M.D., 59 ECAB 211 (2007); Robert G. Burns, 57 ECAB 657 (2006).

15

J.F., 59 ECAB 331 (2008); Robert Breeden, supra note 4.

16

G.S., Docket No. 09-764 (issued December 18, 2009); Ronald K. Jablanski, 56 ECAB 616 (2005); Penelope C.
Owens, 54 ECAB 684 (2003).
17

Robert Breeden, supra note 4; Beverly R. Jones, 55 ECAB 411 (2004).

18

D.L., 58 ECAB 217 (2006); Jeral R. Gray, supra note 12.

19

K.W., 59 ECAB 271 (2007); David C. Lindsey, Jr., 56 ECAB 263 (2005).

20

Robert Breeden, supra note 4.

5

and threatened by Mr. Owens on January 4, 2012. He alleged that Mr. Owens harassed him and
created a hostile work environment. The Board must initially review whether the alleged
incidents and conditions of employment are covered employment factors under the terms of
FECA. The Board notes that appellant’s allegations do not pertain to his regular or specially
assigned duties under Cutler.21 Rather, appellant has alleged harassment on the part of
management and error and abuse in administrative matters.
The employing establishment denied that appellant was subjected to harassment and he
has not submitted sufficient evidence to establish that he was harassed by Mr. Owens on
January 4, 2012.22 The Board has recognized the compensability of physical threats or verbal
abuse in certain circumstances. This does not imply, however, that every statement uttered in the
workplace will give rise to coverage under FECA.23
Appellant stated that Mr. Owens instructed him to process mail which was not normally
processed on his shift. He contended that he did not have the equipment to process the mail.
During their interaction on January 4, 2012, Mr. Owens spoke to appellant in a loud voice with a
threatening demeanor. The Board has found that an employee’s complaints concerning the
manner in which a supervisor performs his duties as a supervisor or the manner in which a
supervisor exercises his supervisory discretion fall, as a rule, is outside the scope of coverage
provided by FECA. This principle recognizes that a supervisor or manager in general must be
allowed to perform his or her duties, that employees will at times dislike the actions taken, but
that mere disagreement or dislike of a supervisory or management action will not be actionable,
absent evidence of error or abuse.24 The Board notes that the assignment of work is an
administrative function25 and the manner in which a supervisor exercises his or her discretion
falls outside the ambit of FECA. Absent evidence of error or abuse, appellant’s mere
disagreement or dislike of a managerial action is not compensable.26 The Board finds that he has
not offered sufficient evidence to establish error or abuse regarding his work assignments. The
evidence does not establish that the employing establishment acted unreasonably.27 Appellant
presented no corroborating evidence to support that the employing establishment acted
unreasonably in assigning work. He has not established administrative error or abuse in the
performance of these actions and therefore they are not compensable under FECA.
21

See Cutler, supra note 6.

22

See Joel Parker, Sr., 43 ECAB 220, 225 (1991) (finding that a claimant must substantiate allegations of
harassment with probative and reliable evidence).
23

L.K., Docket No. 08-849 (issued June 23, 2009); see also Donney T. Drennon-Gala, 56 ECAB 469 (2005);
Charles D. Edwards, 55 ECAB 258 (2004).
24

See Marguerite J. Toland, 52 ECAB 294 (2001).

25

Donney T. Drennon-Gala, supra note 23.

26

See Barbara J. Latham, 53 ECAB 316 (2002); see also Peter D. Butt Jr., 56 ECAB 117 (2004) (allegations
such as improperly assigned work duties, which relate to administrative or personnel matters, unrelated to the
employee’s regular or specially assigned work duties do not fall within the coverage of FECA).
27

D.L., 58 ECAB 217 (2006).

6

Appellant alleged that Mr. Owens created a hostile work environment on January 4, 2012
when he spoke to him in a loud voice, threatened him and treated him in a demeaning and
derogatory manner. To the extent that appellant alleged Mr. Owens verbally abused and
threatened him on January 4, 2012, the Board has recognized the compensability of verbal abuse
in certain circumstances. However, the Board has generally held that being addressed in a raised
or harsh voice does not of itself constitute verbal abuse or harassment.28 The Board finds that the
evidence of record is not sufficient to support verbal abuse. While the record contains witness
statements from Ms. Casey and Mr. Askew, neither actually witnessed the January 4, 2012
incident. They both stated that they saw appellant on January 4, 2012, that he appeared upset
and that he told them he was stressed out due to a recent interaction with Mr. Owens. Neither
mentioned actually witnessing the interaction or heard Mr. Owens yelling, threatening or being
disrespectful to appellant that day. Appellant provided no corroborating evidence or witness
statements from people who actually witnessed the event to establish his allegation regarding the
January 4, 2012 incident.29 There is no corroborating evidence to support that Mr. Owens yelled
at appellant, threatened him or treated him in a disrespectful manner, which would rise to the
level of a compensable employment factor.30 Mr. Owens submitted a statement denying any
yelling, disrespect or threat. As the factual evidence does not support appellant’s allegations that
Mr. Owens yelled or threatened or treated him in a disrespectful manner, appellant has not
established a compensable factor of employment with respect to these allegations.
For the reasons set forth above, appellant has not established any compensable
employment factors under FECA and, therefore, has not met his burden of proof in establishing
that he sustained an emotional condition in the performance of duty.31
On appeal, appellant contends the instructions given by Mr. Owens were unreasonable as
were the screaming and yelling he was subjected to. As found above, the record is devoid of
corroborating evidence establishing that Mr. Owens yelled or screamed at him or that
instructions given constituted abuse or error. Thus, appellant failed to establish any compensable
work factor.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

28

T.G., 58 ECAB 189 (2006); Charles D. Edwards, 55 ECAB 258 (2004).

29

See William P. George, 43 ECAB 1159 (1992) (claimed employment incidents not established where appellant
did not submit evidence substantiating that such incidents actually occurred).
30

See C.S., 58 ECAB 137 (2006); Judy L. Kahn, 53 ECAB 321 (2002).

31

As appellant has not established any compensable employment factors, the Board need not consider the medical
evidence of record. See E.R., Docket No. 09-599 (issued June 3, 2009); Robert Breeden, supra note 4; Margaret S.
Krzycki, 43 ECAB 496, 502-03 (1992).

7

CONCLUSION
The Board finds that appellant has failed to establish that he sustained an emotional
condition while in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs’ dated December 13, 2012 is affirmed.
Issued: December 23, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

8

